DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 11, 12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,136,876 to Meier et al.
Regarding Claims 1, 6, 7, and 11.  Meier et al. teaches a process for producing a polyurethane foam comprising reacting an organic polyisocyanate and polyol, i.e. a compound having at least two hydrogen atoms reactive toward isocyanate groups, in the presence of a cell opening agent and a blowing agent (Column 2, Lines 33 – 38).  The cell opener may be diethyl malonate (Table II; Claim 9), which is set forth as a suitable dicarboxylic diester of formula (I) in instant Claim 7.  The cell opener is provided in a preferred amount of 0.001 – 2.5 parts by weight per hundred parts by weight polyol (Column 5, Lines 62 – 63).  
The preferred blowing agent is water, which is provided in an amount of preferably 3 to 6 parts by weight per hundred parts polyol (Column 7, Lines 51 – 53).  Meier et al. does not require said reacting occur in the presence of a fluoroalkane blowing agent and, thus, embodiments in which said reacting occurs in the absence of a 
	Meier et al. teaches the foams produced by the process may be semi-rigid (Column 7, Lines 17 -26).  Moreover, Meier et al. teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a rigid polyurethane foam, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
Regarding Claim 2.  Meier et al. teaches the process of Claim 1 wherein the blowing agent may be combined with the polyol, prior to combining with the polyisocyanate (Column 7, Lines 64 – 67).
Regarding Claims 12 and 16.  Meier et al. teaches a polyurethane foam prepared by the process of Claim 1 (Column 2, Lines 33 – 38).  As indicated in the rejection of Claim 1 above, Meier et al. teaches the foams produced by the process may be semi-In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,136,876 to Meier et al., as applied to Claim 1 above, and further in view of US 2014/0364528 to Rexrode et al.
Regarding Claims 9 and 10.  Meier et al. teaches the process for production of a rigid polyurethane foam of Claim 1 but does not expressly teach a fatty acid or castor oil is included in the polyol composition.  However, Meier et al. does teach cell stabilizers may be included in the polyol composition (Column 7m Lines 10 - 16) and secondary reference Rexrode et al. specifically teaches castor oil as a compound which stabilizes the cells of rigid polyurethane foams (Paragraphs 0002 and 0072).  Castor oil is comprised of fatty acids, such as ricinoleic acid.  Meier et al. and Rexrode et al. are analogous art as they are from the same field of endeavor, namely rigid polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to select castor oil as the foam stabilizer in Ishikawa.  The motivation would have been that castor oil is a desirable .  

Claims 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,136,876 to Meier et al., as applied to Claim 1 above.
Regarding Claim 17.  Meier et al. teaches the process of Claim 1 wherein pentane/n-pentane may be provided as an auxiliary blowing agent to water (Column 7, Lines 14 – 16).  Water is provided in amounts of 1 – 8 parts pphp when auxiliary agents are provided (Column 7, Lines 40 – 50).  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person ordinary skill in the art to provide water in an amount at the lower end of the range disclosed by Meier et al., which is the part of the range that overlaps with the instantly claimed range.  The motivation would have been that a lesser amounts of water would provide a final foam product with increased softness.
Regarding Claims 18 – 19.  Meier et al. teaches the process of Claim 1 wherein the cell opening agent, corresponding to the at least one dicarboxylic diester of formula (I) may be provided in an amount of up to 3 pphp (Column 7, Lines 40 – 50).  Again, it has been held that where the claimed ranges overlap or lie inside ranges disclosed by prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person ordinary skill in the art to provide the dicarboxylic diester of Meier et al. in an amount at the upper end of the range disclosed, which is the part of the range that overlaps with the instantly claimed range.  The motivation would have been that this compound functions as a cell opening agent and a higher amounts thereof would increase the open cell content of the foam product, which Meier et al. teaches improves the dimensional stability of the foam (Column 1, Lines 12 – 14).

Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive because:
A) Applicant argues that the cited art of record, alone or in combination, fails to disclose a process of preparing a rigid polyurethane or polyisocyanurate foam.  However, Meier et al. expressly teaches the inventive foams may be semi-rigid [emphasis added] (Column 7, Lines 17 -26); it is the Office’s position that such foams are reasonably considered a type of rigid foam.
The Office additionally maintains that Meier et al. teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  It is respectfully submitted that there do not appear to be any limitations in the instant claimed process which would provide for foam of comparatively higher rigidity (e.g. an isocyanate index range, certain species of isocyanate-reactive compounds, etc.).
B) Applicant argues that Meier et al. teaches diethyl malonate functions as a cell opener in its process, thereby producing an open cell foam.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., process steps which result in a foam which is not open-celled) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

D) Applicant’s arguments that Rexrode et al. does not remedy the deficiencies of Meier at al. are not persuasive, as the alleged deficiencies have been addressed above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764